Citation Nr: 0109396	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  96-31 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to March 
1981.  

This matter arises from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case was referred to 
the Board of Veterans' Appeals (Board) for resolution.  By a 
June 2000 Remand Order, the Board referred the case back to 
the RO for additional development.  The requested development 
having been completed, the case has been returned to the 
Board for further review.  

As a preliminary matter, the Board notes that by the June 
2000 Remand Order, the issue of entitlement to an increased 
evaluation for an eye disorder was referred back to the RO 
for issuance of a Statement of the Case (SOC) pursuant to the 
holding of the United States Court of Appeals for Veterans 
Claims (Court) in Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  The RO complied with the Board's directive, but 
before the SOC was issued, the veteran submitted a statement 
dated in December 2000 indicating he wished to appeal the 
denial of his claim for entitlement to an increased rating 
for his eye disorder.  Given that the veteran's statement was 
received prior to the issuance of the SOC, such statement 
cannot properly be regarded as a substantive appeal.  
Accordingly, the issue of entitlement an increased rating for 
an eye disorder is referred back to the RO in order that the 
veteran may perfect a proper appeal with respect to that 
issue.  

In addition, it appears from the evidence presented that the 
veteran has been diagnosed with tinnitus which has been 
associated with or attributed to his service-connected 
bilateral hearing loss.  It is not clear from the record 
whether the veteran wishes to pursue a claim for service 
connection for tinnitus, and that issue is also referred back 
to the RO for any appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained by the RO.  

2.  The medical evidence shows that the veteran manifests 
hearing acuity not exceeding Level I in the right and left 
ears from May 1996 to the present time.  


CONCLUSION OF LAW

The criteria for assignment of a compensable evaluation for 
the veteran's bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.85, Diagnostic Code 6100 (1998 & 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the severity of his bilateral 
hearing loss is greater than reflected by the currently 
assigned noncompensable evaluation, and asserts that he 
experiences a great deal of difficulty in conducting his 
daily affairs due to the hearing loss.  In such cases, the VA 
has a duty to assist the veteran in developing facts which 
are pertinent to those claims.  See generally Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

On November 9, 2000, the President signed into law the VCAA, 
which applies to all pending claims for VA benefits and which 
provides that the VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claim for benefits under the laws administered by 
the VA.  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Among its other provisions, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a viable claim.  See VCAA, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat 2096, 2097-98 (2000) (to be codified as 
amended at 
38 U.S.C. § 5103A).  

In the present case, although the RO did not have the benefit 
of the explicit provisions of the VCAA, the VA's redefined 
duty to assist has been fulfilled.  The Board finds that the 
veteran has been provided adequate notice as to the evidence 
needed to substantiate his claim for an increased rating.  
The Board concludes that the discussions as contained in the 
initial rating decision, in the SOC, and in subsequent 
Supplemental Statements of the Case (SSOC), in addition to 
letters sent to the veteran, have provided him with 
sufficient information regarding the evidence necessary to 
substantiate his claim.  The Board finds, therefore, that 
such documents are essentially in compliance with the VA's 
revised notice requirements.  The RO supplied the veteran 
with the applicable regulations in an SOC and SSOCs, as well 
as advising him of the types of evidence necessary to 
substantiate his claim for an increased rating.  In addition, 
by its June 2000 Remand Order, the Board provided the veteran 
with further information with respect to the types of 
evidence needed to substantiate his claim.  The VA does not 
have any further outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The evidence of record includes the veteran's 
service medical records, records of treatment following 
service, reports of VA and private audiological examinations, 
personal statements made by the veteran in support of his 
claim, and a transcript of personal hearing testimony given 
by the veteran at a video conference hearing before the 
undersigned Board Member.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate his claim for an increased rating.  Therefore, 
no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See VCAA; McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Further, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2000).  

In evaluating claims involving service-connected hearing 
loss, disability ratings are derived by a mechanical 
application of the Rating Schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In 
addition, during the pendency of this appeal, regulatory 
changes amended the VA Rating Schedule, 38 C.F.R. Part 4, 
including the rating criteria for evaluating a hearing loss 
disorder.  This amendment became effective June 10, 1999.  
See 64 Fed. Reg. 25202 through 25210 (May 11, 1998).  See 
also 38 C.F.R. Part 4 (2000).  

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the VA must apply the regulatory version most 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide for an effective date, and do 
not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See generally 38 U.S.C.A. 
§ 5110(g) (West 1991).  Therefore, the Board must evaluate 
the veteran's claim for assignment of a compensable 
evaluation for his bilateral hearing loss from June 10, 1999, 
under both the former and the current regulations in the 
Rating Schedule in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.  

Although the new regulations were not in effect when the 
initial rating decision of June 1996 was rendered, the Board 
notes that the amended regulations did not result in any 
substantive changes relevant to this appeal.  Essentially, 
the old and new regulations for evaluating a hearing loss 
disorder are identical.  See 64 Fed. Reg. 25202 (May 11, 
1999); 38 C.F.R. §§ 4.85-4.87 (2000); (discussing the method 
of evaluating hearing loss based on the results of puretone 
audiometry results and the results of controlled speech 
discrimination test, and indicating that there was no 
proposed change in this method of evaluation).  In this case, 
neither set of rating criteria can be more favorable to the 
veteran's claim since the criteria are identical.  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2000).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d) 
(2000), as amended by 64 Fed. Reg. 25202 through 25210 (May 
11, 1999).  

To evaluate the degree of disability resulting from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels from Level I for essentially normal acuity 
through Level XI for profound deafness.  See 38 C.F.R. 
§§ 4.85 and 4.87, Diagnostic Code 6100, Table VI (1998), as 
amended by 64 Fed. Reg. 25202 through 25210 (May 11, 1999); 
38 C.F.R. § 4.85(b) and (e) (2000).  See generally Lendenmann 
v. Principi, supra.  The amended regulations changed the 
title of Table VI from "Numeric Designations of Hearing 
Impairment" to "Numeric Designations of Hearing Impairment 
Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25204 (May 11, 1999); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2000).  

The Board observes further that the explanatory information 
accompanying the regulatory changes to the criteria for 
evaluating the audiological disabilities specifically 
indicates that, except for certain "unusual patterns of 
hearing impairment," the regulatory changes do not 
constitute liberalizing provisions.  Id. at 25204.  The 
"unusual patterns of hearing impairment" include cases 
where the puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, or 4000 Hertz) is 55 decibels 
or more, or where the puretone thresholds are 30 decibels or 
less at 1000 Hertz (Hz) and 70 decibels or more at 2000 Hz.  
However, these revisions, even when applied, to not affect 
the evaluation of the veteran's hearing loss, as the 
amendment notes that they are an attempt to assure more 
equitable evaluations in a small number of veterans with 
unusual patterns of hearing impairment.  See 61 Fed. Reg. 
25203 (May 11, 1999).  

In the present case, service connection for bilateral hearing 
loss was initially granted by a May 1989 rating decision.  A 
noncompensable evaluation was granted, effective from 
December 2, 1988.  In April 1996, the veteran filed a claim 
for an increased rating for his bilateral hearing loss, 
contending in substance, that his service-connected 
disability had increased in severity.  The veteran's claim 
was denied by a June 1996 rating decision.  This appeal 
followed.  

The veteran underwent the first VA audiological rating 
examination in connection with his claim in May 1996.  The 
results of that test found that his puretone thresholds, in 
decibels, to be as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
20
35
LEFT
5
10
25
35
50

The average puretone decibel loss in the right ear was 19 
decibels, and in the left ear was 30 decibels.  (The average 
is computed from the results of 1000, 2000, 3000, and 4000 
Hz; the results at 500 Hz are only used to determine whether 
hearing loss disability, under VA standards, is present).  
Speech audiometry revealed speech recognition ability of 100 
percent in the right and left ears.

Applying the pertinent rating criteria (under both the former 
and the newly revised standards) to the veteran's May 1996 
examination yields a numerical category designations of I in 
both the right and left ears (between 0 and 41 average 
puretone hearing loss, with between 92 and 100 percent of 
speech discrimination).  Entering the category designations 
for the veteran's bilateral hearing loss into Table VII 
produces a disability evaluation of 0 percent under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  

In support of his claim, the veteran submitted a private 
audiological examination report dated in August 1996.  That 
report, on remand, was reviewed and interpreted by a VA 
examiner in September 2000 and the results of that 
examination found the veteran's puretone thresholds, in 
decibels, to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
20
35
LEFT
20
5
25
35
60

Assuming the accuracy and correct interpretation of the test 
results indicated above, the average puretone decibel loss in 
the right ear was 18.75 decibels, and in the left ear was 30 
decibels.  The examiner indicated that his review of speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 94 percent in the left ear.

Applying the pertinent rating criteria to the August 1996 
test results yields a numerical category designation of I in 
both the right and left ears (between 0 and 41 average 
puretone hearing loss, with between 92 and 100 percent of 
speech discrimination).  Entering the category designations 
for the veteran's bilateral hearing loss into Table VII also 
produces a disability evaluation of 0 percent under 
Diagnostic Code 6100.  

In January 1999, the veteran underwent an additional VA 
rating examination.  The results of that examination found 
his puretone thresholds, in decibels, to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
25
40
LEFT
10
15
30
50
55

The average puretone decibel hearing loss in the right ear 
was 22 decibels, and in the left ear was 37 decibels.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in both the right and left ears.

Applying the pertinent rating criteria to the veteran's 
January 1999 examination results yields a numerical category 
designation of I in both the left and right ears (between 0 
and 41 average puretone hearing loss, with between 92 and 100 
percent of speech discrimination).  Entering the category 
designations for the veteran's bilateral hearing loss into 
Table VII also produces a disability evaluation of 0 percent 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Following the Board's June 2000 Remand Order, the veteran 
underwent a further VA audiological examination in September 
2000.  The results of that examination found his puretone 
thresholds, in decibels, to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
30
40
LEFT
5
10
40
50
60

The average puretone decibel loss in the right ear was 22.5 
decibels, and in the left ear was 40 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 92 percent in the left ear.  

Applying the pertinent rating criteria to the veteran's 
September 2000 examination results yields a numerical 
category designation of I in both the right and left ears 
(between 0 and 41 average puretone hearing loss, with between 
92 and 100 percent of speech discrimination).  Entering the 
category designations for the veteran's bilateral hearing 
loss into Table VII also produces a disability evaluation of 
0 percent under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

In further support of his claim for an increased rating, the 
veteran submitted a report of a VA audiological examination 
dated in January 2001.  The results of that examination found 
his puretone thresholds, in decibels, to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
40
55
LEFT
30
30
50
65
75

The average puretone decibel loss in the right ear was 35 
decibels, and in the left ear was 55 decibels.  Speech 
audiometry revealed speech recognition ability of 93 percent 
in the right ear and of 92 percent in the left ear.  

Applying the pertinent rating criteria to the veteran's 
January 2001 examination results yields a numerical category 
of I in the right ear (between 0 and 41 average puretone 
hearing loss, with between 92 and 100 percent of speech 
discrimination), and I in the left ear (between 50 and 57 
average puretone hearing loss, with between 92 and 100 
percent of speech discrimination).  Entering the category 
designations for the veteran's bilateral hearing loss into 
Table VII also produces a disability evaluation of 0 percent 
under 38 C.F.R. § 4.85, Diagnostic Code 6100, despite the 
marked decrease in hearing acuity in the left ear as compared 
with prior examination results.  

In February 2001, the veteran appeared at a video conference 
hearing before the undersigned Board Member, and testified 
that he experienced a great deal of problems in connection 
with his service-connected bilateral hearing loss.  In his 
testimony, the veteran indicated that all relevant evidence 
pertaining to his bilateral hearing loss had been identified 
and obtained, and that the report of the January 2001 VA 
audiological examination was the latest and most current 
medical evidence available.  The veteran indicated that his 
most significant problems involved difficulty in hearing 
people when they would speak to him in a "business 
environment."  He indicated that he worked for a state 
mental health agency on a full-time basis.  He reported that 
he was better able to hear normal conversations in a 
relatively quiet environment rather than a noisy environment.  
For that reason, the veteran offered that the audiological 
examinations conducted in a quiet examination booth did not 
provide the best measure of his hearing acuity.  The veteran 
also testified that his hearing loss disability caused 
problems at home as well, because he would typically have the 
volume on his television set turned higher then he would 
normally would, and that he and his wife did not go out as 
often as he would prefer.  

After applying the criteria under 38 C.F.R. § 4.85 to the 
evidence of record, the Board must conclude that the 
presently assigned noncompensable evaluation for the 
veteran's bilateral hearing loss is appropriate, and that the 
preponderance of the evidence is against a higher rating 
under the applicable diagnostic code.  See Karnas, supra.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim for 
assignment of a compensable rating for his bilateral hearing 
loss, that would give rise to reasonable doubt in his favor, 
the benefit of the doubt doctrine as set forth in the VCAA is 
not applicable.  

The Board recognizes the veteran's contentions that his 
bilateral hearing loss causes difficulty at home and at work, 
and that his disability has increased in severity over time.  
However, notwithstanding the fact that his hearing acuity has 
been shown to have diminished over time, it is still not 
shown to be of a degree of severity in excess of Level I in 
either ear.  Further, while recognizing the veteran's 
statements and testimony advancing his specific contentions, 
such statements do not bear on the issue at hand, namely the 
severity of the service-connected hearing loss, which as 
noted, is evaluated by application of a mechanical numerical 
rating process.  Despite the veteran's contentions, the 
audiometric results discussed above fail to disclose the 
presence of an overall disability picture to the degree that 
would support assignment of a compensable disability 
evaluation for bilateral hearing loss.  Accordingly, based on 
the foregoing, the Board finds no basis upon which to grant a 
compensable evaluation for the veteran's bilateral hearing 
loss.  Therefore, the veteran's appeal must be denied.  

Although the Board has denied the veteran's claim for an 
increased rating for his bilateral hearing loss on a 
schedular basis, it is not precluded from consideration of 
the veteran's claim on an extraschedular basis.  The 
potential application of Title 38 of the Code of Federal 
Regulations (2000), in addition to the provisions of 
38 C.F.R. § 3.321(b)(1) (2000) have also been considered.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions in 
this case.  However, there has been no showing that the 
disability under consideration has caused marked interference 
with employment, has necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  The Board 
recognizes that the veteran currently experiences difficulty 
hearing at work and at home.  However, he has not undergone 
any inpatient treatment for his bilateral hearing loss, and 
he has consistently been gainfully employed on a full-time 
basis since his retirement from the military.  

The Board finds no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable 
the application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplate higher disability ratings for the 
veteran's service-connected bilateral hearing loss on a 
schedular basis.  However, his objectively manifested 
symptomatology has not been found to be of such severity as 
to warrant assignment of a compensable evaluation on a 
schedular basis.  Likewise, referral for consideration of an 
extraschedular rating is not warranted here.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Assignment of a compensable evaluation for the veteran's 
bilateral hearing loss is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

